Citation Nr: 0501263	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a hearing loss 
disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a disability 
related to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1960 to July 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A notice of disagreement was received in March 2003.  A 
statement of the case was issued in September 2003, and a 
timely substantive appeal was received in October 2003.

By way of correspondence dated October 2003, the veteran 
withdrew his appeal of the issue of entitlement to individual 
unemployability.  Therefore, this issue is no longer 
considered to be in appellate status.

The veteran appeared at a travel board hearing before the 
undersigned Acting Veterans Law Judge at the North Little 
Rock, Arkansas, RO in November 2004.  At that hearing, the 
veteran stated that the issue of entitlement to service 
connection for a left knee disability was, in fact, a right 
knee disability.  In view of the evidence of record, in 
particular, the detailed written statements of the veteran, 
the Board considers the issue of a left knee disability to be 
properly before it, and refers the issue of a right knee 
disability to the RO for appropriate action.

The issues of entitlement to service connection for 
arthritis, a heart disability, a hearing loss disability and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a left knee disability 
otherwise related to such service.

2.  PTSD was not manifested during the veteran's active duty 
service or for many years after separation from service, nor 
is PTSD otherwise related to such service.

3.  A disability resulting from exposure to asbestos was not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor is a disability 
resulting from exposure to asbestos otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

3.  A disability resulting from exposure to asbestos was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for his claimed 
disabilities.  Two November 2002 RO letters informed the 
claimant of the information and evidence necessary to show 
entitlement to the benefits sought, and advised him of the 
types of evidence VA would obtaining on his behalf and what 
evidence he should provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The November 2002 letters implicitly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of additional evidence and that VA would 
assist him in requesting such evidence.  38 C.F.R. 
§ 3.159(b)(1).

A VCAA notice letter must be provided to a claimant before 
the initial unfavorable decision on a service-connection 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, VCAA notice was provided in November 2002 
and the initial rating decision was in March 2003.  Thus, the 
VCAA notice was timely.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records.  The veteran has not been provided a VA 
examination for his claimed left knee disability, PTSD, and 
disability resulting from exposure to asbestos.  The Board 
notes, however, that the veteran's June 1963 separation 
physical examination do not show any abnormal medical 
findings and there is no current medical evidence 
demonstrating that he suffers from any of the claimed 
disabilities.  Under the circumstances, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).

Absent any evidence of in-service incurrence or aggravation, 
and absent any evidence of continuity of symptoms for many 
years after service, any opinion obtained at this stage 
regarding the etiology of the claimed conditions would be 
purely speculative.    Under these circumstances, the Board 
finds no further action is necessary to assist the appellant 
with the claim.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Left Knee Disability

Service medical records reflect that the veteran injured his 
right knee during active duty service, but contain no 
complaint of, or treatment for, a left knee injury.   The 
veteran's June 1963 separation physical examination report 
shows that his left knee was clinically evaluated as normal.

The record contains no medical evidence demonstrating any 
continuity of symptomatology for a left knee disability 
subsequent to service, and there is no evidence of any 
current left knee disability.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With no evidence of service incurrence of a left knee injury, 
no evidence of left knee continuity of symptomatology, and no 
evidence of a current left knee disability, service 
connection for a left knee disability is not warranted and 
the claim must be denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2000).  

The veteran's service medical records contain no reference to 
PTSD.  The veteran did undergo a psychiatric evaluation in 
November 1961 while in service; however, the evaluation 
report diagnosed the veteran with emotional instability 
reaction.  Additionally, the veteran's post-service VA 
treatment records show no treatment for or diagnosis of PTSD.  
As noted previously, service connection cannot be established 
without a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, with no evidence that the 
veteran currently suffers from PTSD, service connection is 
not warranted, and the claim must be denied.

Asbestos Disability

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The veteran's essential contention is that he was exposed to 
asbestos in his barracks during basic training.  By way of 
correspondence dated November 2002, the veteran conceded that 
he currently has no known disease resulting from the alleged 
exposure.  The veteran also testified at his November 2004 
Board hearing at the RO that he currently has no known 
disease resulting from asbestos exposure.  The medical 
evidence of record does not indicate that the veteran 
currently suffers from any asbestos-related disability.  

Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current disability 
etiologically related to exposure to asbestos, service 
connection is not warranted, and the claim must be denied.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the preponderance of 
the evidence is against the claims, and the claims must be 
denied. 






ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a disability resulting 
from exposure to asbestos is denied.


REMAND

As to the veteran's claim for entitlement to service 
connection for arthritis, the Board notes that the veteran's 
service medical records reflect that he injured his right 
knee and his back in service.  The veteran testified at his 
November 2004 Board hearing at the RO that most of his pain 
from what he believed to be arthritis was in his back and his 
knees.  In light of the documentation of in-service injuries 
to the back and the right knee, the Board believes that a VA 
examination is necessary to determine if the veteran 
currently suffers from arthritis and, if so, if it is related 
to his active duty service.

The veteran testified at his November 2004 Board hearing that 
he was receiving Social Security Administration (SSA) 
benefits, in part, for his heart disability.  The SSA records 
may be relevant to the issues on appeal and must be obtained 
by VA to ensure an adequate record.

Finally, the veteran testified at his November 2004 Board 
hearing that he believed he currently has hearing loss and 
tinnitus as a result of noise exposure stemming from his 
duties as a paratrooper and from his duties on the firing 
range.  The veteran testified that he was not issued and did 
not use hearing protection during his active duty service.  
Based on the veteran's credible testimony related to noise 
exposure in service, the Board believes that a VA audiometric 
examination should be scheduled for the veteran to determine 
if he currently suffers from hearing loss and/or tinnitus 
and, if so, if they are related to his active duty service.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA medical examination for 
arthritis.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All medically 
appropriate diagnostic tests should be 
conducted and a detailed written 
rationale for all opinions expressed 
should be provided.  The examiner should 
be asked to provide a clear opinion as to 
whether or not the veteran currently 
suffers from arthritis and, if so, 
whether the disability is causally 
related to his active duty service.  The 
examiner should be asked to render the 
opinion in terms of whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that there is an 
etiological relationship between the 
veteran's active duty service and any 
current arthritis.

2.  The RO should contact the SSA and 
obtain all records relating to the 
veteran's disability claim.

3.  The veteran should be scheduled for 
an appropriate VA audiological 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All medically 
appropriate diagnostic tests should be 
conducted and a detailed written 
rationale for all opinions expressed 
should be provided.  The examiner should 
be asked to provide a clear opinion as to 
whether or not the veteran currently 
suffers from hearing loss and/or tinnitus 
and, if so, whether the disabilities are 
causally related to his active duty 
service.  The examiner should be asked to 
render the opinion in terms of whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that there 
is an etiological relationship between 
the veteran's active duty service and any 
current hearing loss and/or tinnitus.

4.  After completion of the above 
actions, and any additional development 
which the RO may deem necessary, the RO 
should then review the record and 
determine whether entitlement to the 
benefits sought is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review as required.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


